UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4836


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DARREN LEON PRINGLE,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00058-TLW-3)


Submitted:    August 20, 2009                 Decided:   September 1, 2009


Before MICHAEL, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant.     Rose Mary
Sheppard Parham, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darren     Leon     Pringle       pled   guilty     to   conspiracy    to

distribute five grams or more of cocaine base, in violation of

21 U.S.C. § 846 (2006).          The district court sentenced Pringle to

60   months’      imprisonment,      the        statutory      mandatory      minimum

sentence    under    21    U.S.C.   §§    841(a)(1)      and    (b)(1)(B)     (2006).

Pringle’s    counsel      has   filed     a    brief    pursuant     to   Anders    v.

California, 386 U.S. 738 (1967), stating that in his view, there

are no meritorious issues for appeal.                   Counsel, however, asks

this Court to review the validity of Pringle’s guilty plea and

the reasonableness of his sentence.                  Pringle has filed a pro se

supplemental brief in which he argues that his guilty plea was

the result of ineffective assistance of counsel, and a letter in

which he states that he wishes to contest the quantity of drugs

charged.    The Government has not filed a brief.

            Under Rule 11(b)(1), the district court must address

the defendant in open court and inform him of the following: the

nature of the charge; any mandatory minimum sentence and the

maximum possible sentence; the applicability of the Sentencing

Guidelines;    the        court’s   obligation          to     impose     a   special

assessment; the defendant’s right to an attorney; his right to

plead not guilty and be tried by a jury with the assistance of

counsel; his right to confront and cross-examine witnesses; his

right   against     self-incrimination;          and    his    right    to    testify,

                                          2
present evidence, and compel the attendance of witnesses.                                   The

defendant    also    must    be     told    that    a       guilty      plea    waives      any

further trial and that his answers at the proceeding may be used

against him in a prosecution for perjury.                         Under Rule 11(b)(2),

the court must address the defendant to determine that the plea

is   voluntary.     The    court    must     require        disclosure         of    any    plea

agreement under Rule 11(c)(2) and determine a factual basis for

the plea under Rule 11(b)(3). The record reflects that the plea

colloquy was conducted in substantial compliance with Rule 11,

and that Pringle’s guilty plea was knowing and voluntary.

            Our review of the record also indicates that Pringle’s

sentence, the statutory mandatory minimum, is reasonable.

            A     counseled        guilty       plea        waives      all         antecedent

nonjurisdictional         defects    not    logically            inconsistent        with   the

establishment of guilt, unless the petitioner can show that his

plea was not voluntary and intelligent because the advice of

counsel    “was   not     within    the     range      of    competence        demanded      of

attorneys in criminal cases.”                   Tollett v. Henderson, 411 U.S.

258, 266-67 (1973) (internal quotations and citation omitted).

Pringle’s knowing and voluntary guilty plea waives his objection

to   the   amount    of     drugs    with       which       he    was   charged        in   the

indictment.

            Finally, this Court may address on direct appeal a

claim that counsel was ineffective only if the ineffectiveness

                                            3
appears   conclusively        on    the       face       of   the    record.          United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                                 There

is no evidence on the face of the record that Pringle’s counsel

was ineffective.

           Accordingly,       Pringle’s         assertion         that        he   did     not

receive effective assistance of counsel is not cognizable in

this direct appeal; instead, it must be presented in a timely

motion for post-conviction relief.

           Pringle’s pro se challenge to the drug quantity with

which he was charged is likewise without merit.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Pringle, in writing, of the right

to petition the Supreme Court of the United States for further

review.    If   Pringle      requests     that       a    petition       be    filed,      but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this   court       for       leave     to   withdraw         from

representation.    Counsel’s motion must state that a copy thereof

was served on Pringle.

           We dispense with oral argument because the facts and

legal   contentions    are    adequately         presented          in   the       materials




                                          4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5